DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-22 filed 04/13/2020 are the current claims hereby under examination. 

Claim Objections
Claim 9 is objected to because of the following informalities:
Please change “wherein the system enters one of” to read “wherein the system [[enters]] in configured to enter one of” since the claim is a machine claim and not a process claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, the generic placeholder “signal processing module” with the transitional phrase “configured to” modified by the function language “receive the output of the at least one sensor and configured to extract attributes from the received output”
In claim 1, the generic placeholder “human-computer interface module” with the transitional phrase “configured to” modified by the function language “convert the extracted attributes into a digital control signal”
In claim 1, the generic placeholder “rendering module” with the transitional phrase “configured to” modified by the function language “to render on a computer display a simulated version of the human body function using the digital control signal”
In claims 14-16, the generic placeholder “patient tracking module” with the transitional phrase “configured to” modified by the function language “track the number of repetitions the patient accomplishes,” “assign a proficiency score to the attributes 
Regarding Items I-IV, the specification filed 04/13/2020, refers to each module on pages 11-15.
The signal processing module is described as “previously trained machine learning algorithm 113” or a “temporal filtering system.”
The human-computer interface is described as a “virtual extremity controller.”
The rendering module is described as “virtual extremity renderer” and “may comprise a computer display.”
The patient tracking module is described as “a module.”
Claim 22 includes a computer to perform these function.
For the purpose of examination, the modules with be interpreted as parts of a computer capable of implementing functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the determined health.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the determined” will be interpreted as “a determined health.” Claim 8 recites that the system is configure to determine health and not that a health has been determined. It is unclear then what health has been determined before the recitation in claim 9. 

Claim 11 recites the limitation "to which they correspond.” It is unclear whether “they” is referring to either the categories, the weights, or the attributes, or another limitation in the claims. For the purpose of examination, “they” will be interpreted as the attributes. 

Claim 12 recites the limitation "convert the weighted attributes.” There is insufficient antecedent basis for this limitation in the claim. It appears that claim 12 is supposed to be dependent upon claim 11. For the purpose of examination, “the weighted attributes” will be interpreted as “convert weighted attributes.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. 
The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites:
extract attributes from the received output
to convert the extracted attributes into a digital control signal
which are directed to a judicial exception Abstract Ideas for encompassing a mental process. Regarding Items I and II, the human mind is reasonably abled to perform the steps of extracting attributes from received data, such as peaks, averages, maximums, minimums through visual inspection with the aid of a pencil and paper and to convert the attributes to a control signal through simple logic. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception. The claim recites:
a sensing module comprising at least one sensor configured to sense action or intended action of a human body function to be rehabilitated and configured to provide an output
a signal processing module configured to receive the output of the at least one sensor
a human-computer interface module
a rendering module configured to render on a computer display a simulated version of the human body function using the digital control signal.	
The claim does not implement the judicial exception into a practical application as the claim recites generic computer components described as configured to perform insignificant extra-solution steps at a high level of generality. Item I recites a generic “sensing module comprising at least one senor” and generally links it to the particular field of patient monitoring by configuring the sensors to sense movement or intended movement and provide an output. Item II recites a generic computer component used merely for data-gathering. Item III recites a generic computer component used to merely apply the judicial exception described above. Item IV recites another generic computer component which is used to perform the extra-solution activity of data output at a high level of generality. (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed steps of data gathering, data manipulation, and data output to a display refer to insignificant extra-solution activities that would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for virtual reality rehabilitation as shown by Laver (“Virtual reality for stroke rehabilitation”). Laver is a review article on the state of virtual reality for stroke rehabilitation and teaches that the user interacts with the [virtual] environment by a variety of mechanisms…such as a mouse or joystick, or more complex systems using cameras, sensors, or haptic (touch) feedback devices (data gathering), that virtual environments and Laver “Description of the intervention”).

Regarding Claim 2, claim 1 is further defined by specifying the type of sensor in the module. The claim recites an ordinary sensor for performing only insignificant extra-solution activities of data gathering at a high level of generality.

Regarding claims 3-4, the claims further recite that the signal processing system is a type of machine learning system or a temporal filtering system and further specifies the type of machine learning algorithms. The claims recite the integration at such a high level of generality that they could be reasonably performed by the human mind. The human mind is reasonably abled with the aid of a pencil and paper to perform simple machine learning such as a basic support machine vector in 2D space.

Regarding Claim 5, the claim acts to generally link the judicial exception to the particular field of virtual reality rehabilitation by providing the output on an augmented reality device. The claim again described the data displaying step at a high level of generality.

Regarding Claims 6 and 13, the claims recite a generic computer component with no corresponding function. A general purpose computer described at a high level of generality for merely implementing the judicial exception and performing insignificant extra-solution activities does not integrate thee judicial exception in a practical application and fails to recite significantly more. 



Regarding Claims 8, 10-12, 14-15, the claims recite mental processes being merely implemented on a generic computer component. The human mind is reasonably abled to make a determination based on a signal strength of data received through simple comparisons to thresholds. The human mind can also classify attributes into predetermined categories and apply weights to the attributes within the categories and convert them to control signals. Furthermore, a human mind could track a number of repetitions completed through mere observation and assign a proficiency score to signals based on mere observation.  

Regarding Claim 9, the claim further recites that the system enters an operation mode based on a determination. The claim attempts to recite a practical application of the mental process of determining a health, but fails to do so because the claim describes the use at a high level of generality and merely links to the judicial exception to a computer.  The claim does not sufficiently describe how each mode is linked to the specific determined health.

Regarding Claims 16-17, the claims recite the insignificant extra-solution activity for outputting data to a subject at a high level of generality and act to generally link the judicial exception to the particular field of stroke rehabilitation. 

Claim 18 is itself a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites:
extract attributes from the received output 
converting the extracted attributes into a digital control signal
which are directed to a judicial exception Abstract Ideas for encompassing a mental process. Regarding Items I and II, the human mind is reasonably abled to perform the steps of extracting attributes from received data, such as peaks, averages, maximums, minimums through visual inspection with the aid of a pencil and paper and to convert the attributes to a control signal through simple logic. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception. The claim recites:
sensing an action or intended action of a human body with a sensor 
providing an output of the sensor to a computer
rendering on a computer display a simulated version of the human body function using the digital control signal	
The claim does not implement the judicial exception into a practical application as the claim recites performing perform insignificant extra-solution steps at a high level of generality with generic sensor devices. The claim further recites, a general computer performing the insignificant extra-solution step of receiving data and outputting data at a high level of generality. (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed steps of data gathering, data manipulation, and data output to a display refer to insignificant extra-solution activities that would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for virtual reality rehabilitation as shown by Laver (“Virtual reality for stroke rehabilitation”). Laver is a review article on the state of virtual reality for stroke rehabilitation and teaches that the user interacts with the [virtual] environment by a variety of mechanisms…such as a mouse or joystick, or more complex systems using cameras, sensors, or haptic (touch) feedback devices (data gathering), that virtual environments and Laver “Description of the intervention”).

Regarding Claim 19, the clam recites an insignificant extra-solution described at a high-level of generality. 

Regarding Claims 20-21, the claims recite elements limitations directed to the judicial exception. The human mind is able to assign weights and a proficiency score to extracted attribute with the aid of a pencil and paper through mere observation.

Claim 22 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites:
convert the digital representation of output into a digital control signal
which is directed to a judicial exception Abstract Ideas for encompassing a mental process. The human mind is reasonably abled to convert the attributes to a control signal through simple logic. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception. The claim recites:
an array of sensors including at least one electromyography sensor;
wherein the array of sensors is configured to receive human body signals indicative of human body action or intended action;
a computer configured to receive a digital representation of output from the array of sensors
wherein the computer is configured to convert the digital control signal into a rendered simulated version of the human body action or intended action	
The claim does not implement the judicial exception into a practical application as the claim recites generic computer components described as configured to perform insignificant extra-solution steps at a high level of generality. Item I recites a sensing array including at least one electromyography sensor and generally links it to the particular field of patient monitoring by configuring the sensors to sense movement or intended movement and provide an output in item II. Item III recites a generic computer used merely for data-gathering. Item IV recites another generic computer component which is used to perform the extra-solution activity of data output at a high level of generality. (No at Step 2A Prong Two).
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed steps of data gathering, data manipulation, and data output to a display refer to insignificant extra-solution activities that would be well-understood, routine, and conventional to one having ordinary skill in the art and is common place for virtual reality rehabilitation as shown by Laver (“Virtual reality for stroke rehabilitation”). Laver is a review article on the state of virtual reality for stroke rehabilitation and teaches that the user interacts with the [virtual] environment by a variety of mechanisms…such as a mouse or joystick, or more complex systems using cameras, sensors, or haptic (touch) feedback devices (data gathering), that virtual environments and objects provide the user with visual feedback, which may be presented though a head‐mounted device, projection system, or flat screen (data output), and that virtual reality relies on computer hardware and software that mediates the interaction between the user and the virtual environment (data manipulation)(Laver “Description of the intervention”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9 13, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadi (US 20160235323 A1).
Regarding Claim 1, Tadi discloses a system for post-stroke rehabilitation and recovery ([0001], system may be used to treat/aid recovery from neurological injury and/or neurological disease of the user after the user experiences a stroke), the system comprising:
a sensing module ([0084], a sensing system 13) comprising at least one sensor ([0085], sensing system comprises one or more physiological sensors) configured to sense action or intended action of a human body function to be rehabilitated ([0085], Electromyogram (EMG) sensors 24 connected to muscles in user's body. [0092], sensors 24 may be mounted on various parts of a body of a user to capture a particular muscular action) and configured to provide an output ([0326], sensor output signals 21 seen in Fig. 2a as output from the sensing system 13 to the control system 12);
a signal processing module ([0087], acquisition module 53) configured to receive the output of the at least one sensor ([0087], configured to receive…sensor signals from the sensing system) and [0190], statistical unit 67 combines various physiological signals and motion data to interpret the intention of the user in performing a goal directed movement);
a human-computer interface module ([0190], Exercise logic unit 84) configured to convert the extracted attributes into a digital control signal ([0190], outputs of this module (the statistical unit) are intention probabilities and related parameters which drive the logic of the exercise in the Exercise logic unit 84); and
a rendering module ([0125], VR generation module 58) configured to render on a computer display ([0100], head-up display may comprise a non-transparent screen, such an LCD or LED screen for providing a full VR environment) a simulated version of the human body function using the digital control signal ([0125], provide real-time VR feedback which may be based on movement intention. [0127], recreate the associated movement in the VR environment). 

Regarding Claim 2, Tadi further discloses wherein the at least one sensor is an electromyography sensor ([0085], sensing system may comprise…Electromyogram (EMG) sensors 24).

Regarding Claim 3, Tadi further discloses wherein the signal processing module is selected from the group consisting of a machine learning system ([0190], program unit includes mainly machine learning methods for detection, classification and regression analysis in interpretation of the features), a temporal filtering system, and combinations thereof,

Regarding Claim 5, Tadi further discloses wherein the computer display is an augmented reality device ([0100], display means 34 may comprise a transparent screen, such that the user can see through the display whilst data is displayed on it. Such a display is advantageous in providing an augmented reality AR).

Regarding Claim 6, Tadi further discloses an auxiliary content rendering module ([0130], a VR environment unit 86).

Regarding Claim 7, Tadi further discloses wherein the simulated version of the human body function is a limb muscle motor function ([0156]-[0166], the simulated motion is the movement of a hand along a path).

Regarding Claims 8-9, Tadi further disclose wherein the signal processing module is configured to determine health (a “health” of a patient in an incredibly broad term which will be interpreted as any state of being regarding an individual) of a patient based on signal strength of the output of the sensing module (in [0165] the system determines the presence or absence of a user based data provided by the either of the sensors of the physiological parameter sensing system module or the sensors of the position/motion detection system) and wherein the system enters one of a normal, weak, and ON/OFF operation mode based on the determined health of the patient ([0166], then time out 122 occurs, as shown in FIG. 8g and stage 7 is executed [wherein the task is terminated]. If the system determines an absence of signals, then the system enters an “OFF” mode and if the system determines a presence of signals, the system enters an “ON” mode of performing a new trial as shown in Fig. 7).

Regarding Claim 13, Tadi further discloses further comprising a patient tracking module (IN [0158] results of previous tasks may be provided to the user. For this functionality to occur in the computing system described, the results must be stored in a module of the system. This module is the “patient tracking module”).

Regarding Claim 15, Tadi further discloses wherein the patient tracking module is configured to assign a proficiency score to the attributes extracted by the signal processing module ([0164], a reward score may be calculated [by the control system 12 containing all the computing modules as seen in Fig. 3b], which may be based on the accuracy of the calculated trajectory of the hand 115 movement. The “attribute” would be the trajectory of the hand as determined by either the camera or the EMG sensors and the “proficiency score” is the accuracy).

Regarding Claim 16, Tadi further discloses wherein the patient tracking module is configured to provide a time series signal of current and past patient scores to a computer display ([0158], At this stage the user may be provided with the results 108 of previous like tasks (the past scores), as shown in FIG. 8a. These results may be provided to aid in the selection of the particular task or task difficulty. The user may also input parameters to adjust the difficulty of the task, for example based on a level of success from the previous task. In [0165], results from the previous task (the current score) may also be updated 

Regarding Claim 17, Tadi further discloses wherein the rendering module is configured to provide the simulated version of the human body function on a computer display in a position that corresponds to an anatomical side of a patient that is non-neglected due to stroke ([0100], the head set 18 comprises a display unit 32 having a display means 34a, 34b for conveying visual information to the user. In an advantageous embodiment the display means 34 comprises a head-up display, which is mounted on an inner side of the display unit in front of the eyes of the user so that the user does not need to adjust their gaze to see the information displayed thereon. Information is applied to both eyes and thus there is at least some information in a position corresponding to an anatomical side that is non-neglected due to stroke).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tadi (US 20160235323 A1) as applied to claim 3 above, and further in view of Kent (US 20200069947 A1).
Regarding Claim 4, Tadi discloses the system for post-stroke rehabilitation and recovery as defined in claim 3 as described above.
However, Tadi does not explicitly disclose wherein the machine learning system is selected from the group consisting of a Markov chain, a neural network, a feedforward network, a convolution network, a recurrent network, a temporal convolutional network, a generative network, a Hidden Markov model, a native Bayes classifier, a support vector machine classifier, a clustering framework, and combinations thereof. 
Kent teaches a system involving classifying physiological signals wherein a machine learning system (Fig. 2, machine learning 29 within computing device 16) is selected from the group consisting of a Markov chain, a neural network, a feedforward network, a convolution network, a recurrent network, a temporal convolutional network, a generative network, a Hidden Markov model, a native Bayes classifier, a support vector machine classifier, a clustering framework, and combinations thereof ([0046], machine learning 29 can employ one or more machine learning algorithms, such as: …Support vector machines…Bayesian networks). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generic machine learning system as disclosed by Tadi to be one of the suitable techniques taught by Kent to progressively improve performance on a specific task without being explicitly programmed (Kent [0030]). One of ordinary skill . 

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tadi (US 20160235323 A1) as applied to claims 1 and 13 above, and further in view of Lin (US 20200121247 A1).
Regarding Claim 10, Tadi discloses the system for post-stroke rehabilitation and recovery as defined in claim 1 as described above.
However, Tadi does not explicitly disclose wherein the signal processing module is further configured to classify the extracted attributes into categories, wherein the categories correspond to at least one of a healthy patient class and a weak patient class. 
Lin teaches a human-computer interactive rehabilitation system ([0002]) wherein a signal processing module ([0050], human-computer interactive rehabilitation system 1 [the information processing unit 14 with an input signal processing module 141, a rehabilitation operation weight processing module 142 as described in [0036]]) is configured to classify the extracted attributes into categories ([0050], Every time the patient makes a grip with enough strength, the balloon will be squeezed. The system described in [0050]-[0051] classifies the force of the squeeze into two categories, one that is sufficient to pop the balloon and one that is insufficient to pop the balloon), wherein the categories correspond to at least one of a healthy patient class (popping the balloon) and a weak patient class (not popping the balloon). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the information control system disclosed by Tadi to include classifying the attributes into two classes as taught by Lin to increase the interest of the user and provide rejuvenation through the device (Lin [0051]). 

In the interactive game described in [0050]-[0051] the human-computer interactive rehabilitation system 1 including the associated computing systems described in [0036], a popping weight of “1” is applied to forces above the threshold force and a popping weight of “0” is applied to forces under the threshold. “the balloons in the picture will be squeezed with the change of the grip strength (see FIG. 5, step 54; and FIG. 6B), and when the balloon is squeezed, from the inside of the smashed balloon, a star image will fly out, representing finishing one gripping action (see FIG. 5, step 55; and FIG. 6C)”).

Regarding Claim 12, Lin further teaches, wherein the human-computer interface module is further configured to convert the weighted attributes into a digital control signal (In the system described in [0050]-[0051], the human-computer interactive rehabilitation system 1 including the associated computing systems described in [0036] takes the weighted attribute of “1” or “0” and creates a digital control signal to either pop the balloon, “1,” or to not pop the balloon, “0”).

Regarding Claim 14, Tadi discloses the system for post-stroke rehabilitation and recovery as defined in claim 13 as described above.
However, Tadi does not explicitly disclose wherein the patient tracking module is configured to track the number of repetitions the patient accomplishes.
Lin teaches a human-computer interactive rehabilitation system ([0002]) wherein a patient tracking module is configured to track the number of repetitions the patient accomplishes (See Figs. 6A -6c, the human-computer interactive rehabilitation system 1 tracks a number of repetitions of a balloon popping with the stars on the screen). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Tadi to Lin [0051]). One of ordinary skill in the art would recognize that applying the known technique of tracking a number if repetitions as taught by Lin to the system disclosed by Tadi would yield only the predictable result of monitoring if a patient is performing the correct number of rehabilitation movements prescribed. 

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tadi (US 20160235323 A1) in view of Lin (US 20200121247 A1).
Regarding Claim 18, Tadi discloses a method for post-stroke rehabilitation and recovery, the method comprising:
sensing an action or intended action of a human body with a sensor ([0163], physiological activity is derived from the sensors of the physiological parameter sensing system module 14, which are worn by the user, for example the EEG and/or EMG sensors); 
providing an output of the sensor to a control system configured to extract attributes from the received output ([0163], the exercise logic unit 84 [of control system 12] interrogates the physiological parameter processing module 52 to determine whether any physiological activity has occurred);
converting with a control system the extracted attributes into a digital control signal ([0163], processed by the exercise logic unit 84 [of control system 12]  and correlated to a movement of the hand 115); and
rendering on a computer display ([0157], displayed in a VR environment 112 to a user. [0159] display means 34 of the headset 18) a simulated version of the human body function using the digital control signal ([0157], the arm 114 is animated based on data relating to intended movement from the physiological parameter processing module 52 detected by the physiological parameter sensing system 14, and in particular the data may be from the EEG sensors 22 and/or EMG sensors 24).
[0002]) wherein the control system is a computer ([0036], information processing unit 14 can be, but not limited to, a computer). It would have been notoriously obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify the control system disclosed by Tadi to be a computer as taught by Lin. One of ordinary skill in the art would recognize that substituting a computer as taught by Line for a generic control system including modules as disclosed by Tadi would yield only the predictable result of allowing information to be acquired, processed, and output. 

Regarding Claim 19, Tadi further discloses rendering auxiliary content along with the simulated version of the human body function ([0156]-[0166], hand path and disk are rendered).

Regarding Claim 20, Lin further teaches the step of assigning weights to extracted attributes (In the interactive game described in [0050]-[0051], the human-computer interactive rehabilitation system 1, including the associated computing systems described in [0036], assigns a “popping” weight of “1” to the attribute of sensed force above the threshold shown in Fig. 6A and a “popping” weight of “0” is applied to forces under the threshold. “the balloons in the picture will be squeezed with the change of the grip strength (see FIG. 5, step 54; and FIG. 6B), and when the balloon is squeezed, from the inside of the smashed balloon, a star image will fly out, representing finishing one gripping action (see FIG. 5, step 55; and FIG. 6C)”).

Regarding Claim 21, Tadi further discloses assigning a proficiency score to the extracted attributes ([0164], At stage 6a…a reward score may be calculated, which may be based on the accuracy of the calculated trajectory of the hand 115 movement).

Regarding Claim 22, Tadi discloses a system for post-stroke rehabilitation and recovery, the system comprising:
an array of sensors (See Fig. 6, six sensors are included. In [0092], FIG. 6 shows an exemplary sensor arrangement, wherein the sensors 24 are arranged on the body in: a first group 24a on the biceps muscle; a second group 24b on the triceps muscle; and a third group 24c on the pectoral muscle) including at least one electromyography sensor ([0092], electromyogram EMG sensor);
wherein the array of sensors is configured to receive human body signals indicative of human body action or intended action ([0092], configured to measure movement of a muscle of a user, for example by measuring electrical potential generated by muscle cells when the cells are electrically or neurologically activated);
a control system configured to receive a digital representation of output from the array of sensors ([0119], physiological parameter processing module 54 comprises a re-referencing unit 66 which is arranged to receive data from the physiological parameter sensing system 14) and further configured to convert the digital representation of output into a digital control signal ([0125], artefact removal module 82, which is arranged to receive the data segments from the event marking unit 76 and artefact detected from the artefact detector module 80 to perform an operation of removing the detected artefact from the data segment. The resulting data segment is used below); and
wherein the control system is configured to convert the digital control signal into a rendered simulated version of the human body action or intended action ([0125], The resulting data segment is thereafter output to the VR generation module 58, wherein it may be processed to provide real-time VR feedback).
However, Tadi does not explicitly disclose that the control system is a computer. Lin teaches a human-computer interactive rehabilitation system ([0002]) wherein the control system is a computer [0036], information processing unit 14 can be, but not limited to, a computer). It would have been notoriously obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify the control system disclosed by Tadi to be a computer as taught by Lin. One of ordinary skill in the art would recognize that substituting a computer as taught by Line for a generic control system including modules as disclosed by Tadi would yield only the predictable result of allowing information to be acquired, processed, and output. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791